Citation Nr: 0208287	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right eye growth.

2.  Entitlement to an increased rating for a right knee 
disorder, rated as 10 percent disabling, on appeal from the 
initial grant of service connection.

3.  Entitlement to an increased rating for a left knee 
disorder, rated as 10 percent disabling, on appeal from the 
initial grant of service connection.

4.  Entitlement to an increased rating for a left foot 
growth, rated as 10 percent disabling, on appeal from the 
initial grant of service connection.

5.  Entitlement to an increased (compensable) original rating 
for bilateral hearing loss.  

6.  Entitlement to an increased (compensable) original rating 
for hemorrhoids.  

7.  Entitlement to an increased (compensable) original rating 
for status post rectal condyloma.  

8.  Entitlement to an increased (compensable) original rating 
for bilateral pes planus.  

9.  Entitlement to an increased (compensable) original rating 
for sinusitis.  

10.  Entitlement to an increased (compensable) original 
rating for allergic rhinitis.  

(The issues of entitlement to increased ratings for bilateral 
pes planus, sinusitis, and allergic rhinitis will be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1973, 
and from June 1976 to April 1997.  This case comes before the 
Board of Veterans' Appeals (Board) from an April 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The case is 
currently under the jurisdiction of the RO in Waco, Texas.

The Board notes that increased ratings granted by the RO in 
October 1999 concerning the veteran's bilateral knee 
disabilities and left foot growth were not a full grant of 
all of benefits possible, and as the veteran has not 
withdrawn his claims, the issues of entitlement to increased 
ratings is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for bilateral pes planus, 
sinusitis, and allergic rhinitis.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
right eye growth disorder.

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain, cracking and popping.  
Clinical findings are reflective of mild tenderness, slight 
limitation of flexion range of motion, full extension range 
of motion, and of no objective evidence of deformity, 
instability, incoordination or weakened movement.  

3.  The veteran's service-connected left knee disability is 
manifested by complaints of pain, cracking and popping.  
Clinical findings are reflective of mild tenderness, slight 
limitation of flexion range of motion, full extension range 
of motion, and of no objective evidence of deformity, 
instability, incoordination or weakened movement.  

4.  Complaints of tenderness in the area of a ganglion cyst 
of the left 1st tendon are of record, as are clinical 
findings showing that the cyst is compressible and full of 
fluid.  The cyst has not been shown to cause exudation or 
constant itching, extensive lesions, or marked disfigurement.

5.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 31.25 
decibels in the right ear and 37.50 decibels in the left ear, 
with speech recognition ability of 94 percent for the right 
ear and 92 percent for the left ear; the veteran has level I 
hearing impairment in the right ear and level I hearing 
impairment in the left ear.

6.  The veteran's hemorrhoids are productive of no more than 
moderate symptomatology; are not irreducible, large or 
thrombotic, with excessive redundant tissue, or evidence 
frequent recurrences; or productive of persistent bleeding 
with secondary anemia, or with fissures.

7.  The veteran's status post rectal condyloma disorder is 
productive of scarring around the anal orifice which is not 
demonstrated to be either poorly nourished with repeated 
ulceration, tender or painful on objective demonstration, or 
causing limitation of function of the rectum.  


CONCLUSIONS OF LAW

1.  Service connection for right eye growth is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).

2.  A rating in excess of 10 percent for a right knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2001).

3.  A rating in excess of 10 percent for a left knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2001).

4.  A rating in excess of 10 percent for left foot growth is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.59, 4.118, and 
Diagnostic Codes 7803, 7804, 7805, 7806, 7819 (2001).

5.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 4.85, Diagnostic Code 6100 (effective 
prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (effective June 10, 1999).

6.  A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2001).

7.  A compensable rating for status post rectal condyloma is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.118, Codes 7803, 7804, 7805, 7819 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Regulations implementing the VCAA have 
now been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The 
Board notes that two recent cases of the United States Court 
of Appeals for the Federal Circuit, Dyment v. Principi, No. 
00-7075 at 7 Fed. Cir. (April 24, 2002) and Bernklau v. 
Principi, No. 00-7122 at Fed. Cir. (May 20, 2002) have held 
to the contrary, i.e., that the "duty to assist" provisions 
of Section 3(a) of the VCAA do not have retroactive effect.  
The Board remains bound by VAOPGCPREC 11-2000, which held 
that they do.]  

Regardless, the applicability of the VCAA in the instant case 
is a moot point, as all pertinent mandates of the VCAA and 
implementing regulations have been satisfied.  The veteran 
was notified in April 1998 of the April 1998 rating decision.  
The October 1998 statement of the case informed him of the 
reasons why his claim for service connection for right eye 
growth was denied as well as why his several recently (April 
1998) service-connected disorders were rated as they were.  
Also, the October 1999 rating decision informed the veteran 
of the reasons why his disability evaluations would be 
increased from zero percent to 10 percent for his left foot 
growth and bilateral knee disorders, and notified him of the 
applicable law and regulations, of what evidence was of 
record, and of what the evidence reflected.  Finally, as the 
RO has completely developed the record, the requirement that 
the RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.

The veteran has not indicated that there are any pertinent 
medical records which have not been obtained by VA.  He has 
been afforded VA examinations.  The veteran's accredited 
representative claimed in April 2002 that as the veteran's 
disabilities had increased in severity since his last VA 
examinations [August 1999] he should be afforded new 
examinations so to clarify the extent of his present 
disabilities.  To this, the Board observes that the veteran 
is not shown to have been treated since April 1999 for any 
medical disorders.  Also, in August 2000, he informed VA that 
he had no additional evidence to submit.  No further 
assistance to the veteran in the development of his claims 
addressed in this decision is required.

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 
1131.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Regarding the several increased rating issues currently 
before the Board, the Board notes that the veteran's claims 
have been in continuous appellate status since the April 1998 
filing of a notice of disagreement.  Accordingly, the Board 
has undertaken review of these matters with a view towards 
the severity of the veteran's claimed service-connected 
disabilities contemporaneous to the rating decision in 
question.  See Powell v. West, 13 Vet. App. 31 (1999); 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In 
resolving these factual issues, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's statements are deemed competent with regard to 
the description of the symptoms associated with his claimed 
disorders.  Espiritu, supra.  However, these statements must 
be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria as set out 
below.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves an 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Service Connection for Right Eye Growth

The veteran's service medical records include an October 1994 
optometry clinic record which includes a diagnosis of 
bilateral vitreal floaters, greater on the right than on the 
left.  The presence of a right eye nevus was also documented.  
On ophthalmology examination in November 1994 he was 
diagnosed with a right eye nevus.  A retirement examination 
report, dated in March 1997, includes a diagnosis of "# 25 
myopia," vitreal floaters greater in the right eye than the 
left, and a right eye nevus.  

On October 1997 VA visual examination, the veteran was seen 
for a follow-up visit concerning his previously diagnosed 
right eye growth, in the form of a choroidal nevus.  On 
examination, neither choroidal nevus, choroidal pigmentation, 
nor choroidal lesion was noted.  The examiner, a retina 
specialist, also noted that following careful examination, 
the presence of a lesion which was previously reported was 
not shown to be present.  Normal eye examination was 
diagnosed.  

In August 1998 and April 1999, the veteran claimed that his 
right eye growth needed to be re-evaluated, as it was found 
in 1994 and by a civilian doctor in 1998.  The Board observes 
that the veteran was informed by letter in August 1999 that 
if he had been treated since October 1997 for a claimed 
disability he should supply VA with copies of the treatment 
records.  He was also informed that if he was unable to 
provide medical treatment records he should complete and 
return the enclosed VA Form 21-4142, Authorization for 
Release of Information, in order to authorize the release of 
his treatment records from the physician who had treated him.  
Review of the claims folder shows that the veteran did not 
return a VA Form 21-4142 to VA following the October 1997 
letter, and, in addition, informed VA in August 2000 that he 
had no additional evidence to submit.  

An August 1999 VA examination report reveals that the veteran 
recited a comprehensive medical history concerning several 
disorders; however, he did not include a right eye growth 
disorder among the listed disorders.  A diagnosis concerning 
the right eye was not included as part of the examination 
report.  

In this case, the only evidence of record indicating that the 
veteran has a current problem associated with a right eye 
growth is his own allegations.  As a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu, supra.  

The veteran may establish service connection for such 
disability, by showing onset in service or medical evidence 
of direct causation.  However, he must first meet the 
threshold requirement of showing current disability, i.e., a 
medical diagnosis.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, service connection for right eye 
growth must be denied as there is no competent evidence of a 
current disorder.  Id.  

Increased Ratings

Right and Left Knee Disorders

Entitlement to service connection for "patellofemoral 
syndrome with chondromalacia" of the right and left knee was 
granted by the RO in April 1998, and a noncompensable 
disability evaluation level was assigned, effective May 1, 
1997, following review of, in pertinent part, the veteran's 
service medical records and a September 1997 VA examination 
report.  The veteran perfected an appeal to the April 1998 
rating decision.  The noncompensable evaluation assigned for 
each knee by the RO in April 1998 was increased in October 
1999 to 10 percent, also effective May 1, 1997, and has 
remained in effect since that rating action.  

A September 1997 VA examination report shows that the veteran 
complained of bilateral knee pain, cracking, and popping 
since 1980.  He reported that played golf twice a week, and 
in spite of pain, lived a reasonable normal life.  
Examination revealed 115 degrees of flexion and zero degrees 
of extension bilaterally.  Instability was not noted, nor was 
crepitus or cracking.  Bilateral knee pain, more likely than 
not patellofemoral syndrome with chondromalacia was 
diagnosed.  

In August 1998 the veteran claimed that he had bilateral 
patella subluxation which was constantly painful and impaired 
walking.  He also mentioned that he had bilateral 
instability.

An August 1999 VA examination report shows that the veteran 
reported having bilateral knee pain, cracking, and popping 
since 1980.  He reported that his symptoms continued, 
particularly following work or walking.  He added that when 
he played golf he rode in a cart.  The veteran also reported 
having discomfort over the lower surface of his kneecap, 
described as a 5 or 6 on a scale of 10.  His activity was 
reported not to be limited except for his needing to ride in 
a cart while playing golf.  Examination revealed mild 
tenderness over the lower portion of the bilateral kneecaps 
laterally and medially to the patellar tendon.  120 degrees 
of flexion and zero degrees of extension bilaterally was 
reported.  On a scale of 5, excursion was noted to be 4, 
strength as 5, speed as 5, and endurance as 4.  Coordination 
was noted to be "NA."  These described symptoms were noted 
to be bilateral.  Bilateral patellofemoral syndrome, 
described as mild, was diagnosed.  X-rays were reported to be 
within normal limits.  As to the X-rays, the X-ray report 
showed that the bones, joints and soft tissues were all 
normal, without evidence of fracture, dislocation or joint 
effusion.  

The Court has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45.

A 10 percent rating for the veteran's right and left knee 
disabilities has been assigned under Codes 5010 and 5257.  
The Board notes that the use of Code 5010, for traumatic 
arthritis, in this case by the RO appears to be incorrect as 
X-ray findings from VA examination in August 1999 did not 
show that arthritis was manifested.  Code 5257 provides for 
the evaluation of other impairment of the knee, recurrent 
subluxation or lateral instability.  When the disability is 
slight, a rating of 10 percent is provided.  When moderate, a 
rating of 20 percent is provided.  When the disability is 
severe, a rating of 30 percent is provided.

A rating in excess of 10 percent in this case may also be for 
application under Codes 5258, 5260, and 5261.  Under Code 
5258, when there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent rating is assignable.  Limitation of 
flexion of either leg to 30 degrees warrants a 20 percent 
rating, and when flexion is limited to 15 degrees a 30 
percent rating is assignable.  See 38 C.F.R. § 4.71a, Code 
5260.  In addition, pursuant to Code 5261, limitation of 
extension to 15 degrees warrants a 20 percent rating, 
limitation of extension to 20 degrees warrants a 30 percent 
rating, limitation of extension to 30 degrees warrants a 40 
percent rating, and limitation of extension to 45 degrees 
warrants a 50 percent rating.  

On the basis of these findings, the Board concludes that the 
veteran does not meet the criteria for a rating in excess of 
10 percent under the applicable rating regulations for either 
his right or left service-connected knee disability.  
Specifically, the Board has initially considered the medical 
findings dated between 1997 and 1999 that reflect that the 
veteran has not been treated for symptoms associated with his 
service-connected bilateral knee disorders, as well as the 
medical findings provided as part of the above-discussed VA 
examination conducted in 1999.  The examination findings 
reported reflect that the veteran complained of bilateral 
pain, cracking, and popping of his bilateral knees.  He had 
also, in August 1998, complained of bilateral lateral 
instability.  

During the August 1999 VA examination, the examiner reported 
no findings to positively indicate that either of the 
veteran's knees were affected by either recurrent subluxation 
or lateral instability.  As such, a rating in excess of 10 
percent under Code 5257 is not assignable in this instance.  

Also at the time of the August 1999 VA examination, review of 
the examination report shows that findings reflective of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint was not shown 
to be demonstrated regarding either of the veteran's knees.  
As such, a rating in excess of 10 percent is not for 
assignment pursuant to Code 5258.

As concerning Codes 5260 and 5261, the examiner observed that 
the veteran essentially had normal range of motion of both of 
his knees (slight flexion limitation was demonstrated), with 
no pain elicited on motion of the knee joints.  As such, a 
rating in excess of 10 percent under either of these codes is 
not shown to be appropriate in this case.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998).  In this case, however, there is no objective 
evidence of arthritis.  Likewise, there is no objective 
evidence of additional disability due to instability or 
subluxation; thus, a separate 10 percent rating is not 
warranted.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis which supports a rating 
higher than 10 percent for either of the veteran's service-
connected knee disorders.  The evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3.

The Board further observes that while the rating action 
appealed from was the initial grant of service connection for 
the veteran's bilateral knee disabilities, the Board finds 
that the 10 percent disability evaluations currently 
assigned, based upon the evidence of record, is the highest 
rating assignable during the entire appeal period of the 
veteran's current claims.  Fenderson, supra.  

The Board finds the preponderance of the evidence is against 
the veteran's claims.  Gilbert, supra.

Left Foot Growth

Entitlement to service connection for left foot growth was 
granted by the RO in April 1998, and a noncompensable 
disability evaluation level was assigned, effective May 1, 
1997, following review of, in pertinent part, the veteran's 
service medical records and a September 1997 VA examination 
report.  The veteran perfected an appeal to the April 1998 
rating decision.  The noncompensable evaluation assigned by 
the RO in April 1998 was increased to 10 percent in October 
1999, also effective May 1, 1997, and has remained in effect 
since that rating action.  

A September 1997 VA examination report shows that the veteran 
complained of tenderness over the plantar surface of his left 
foot and of a growth he believed to be connected to the 
fascia.  Left foot growth, more likely than not ganglion 
tumor was diagnosed.  Examination of the feet revealed 
bilateral pes planus of a moderate nature.  Left foot growth, 
more likely than not ganglion tumor was diagnosed.

In August 1998 the veteran claimed that the growth in his 
left foot was constantly tender and that it was becoming 
larger and harder.  He added that the disorder impaired his 
ability to walk.  

An August 1999 VA examination report shows that the veteran 
reported having tenderness over the surface of his left foot 
in the area of the tendon to his "right" great toe.  As the 
veteran, since he first submitted a claim for this disorder, 
has characterized the disorder as affecting only his left 
foot, the Board must assume the use of the word "right" in 
this instance to be a typographical error.  Examination 
revealed a small cystic enlargement over the tendon of the 
veteran's 1st toe, 1 by 1 centimeter in size.  The cystic 
enlargement was noted to be compressible and full of fluid, 
appearing to be a ganglion cyst.  Ganglion cyst of the left 
1st toe tendon was diagnosed.  X-rays showed mild 
abnormalities of the left medial malleolus.  

A 10 percent rating for the veteran's left foot growth 
disorder has been assigned under Codes 7804 and 7819.  See 
October 1999 rating decision.  Code 7819 provides that benign 
new skin growths are to be rated as scars, disfigurement, 
etc.  Except as otherwise provided, Codes 7807 through 7819 
are rated as for eczema, dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations, or on the basis of scarring and/or 
disfigurement.  Code 7806, which governs ratings for eczema, 
provides that a noncompensable (0 percent) rating is 
warranted with slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation is warranted if there is exfoliation, 
exudation or itching, and the growths involve an exposed 
surface or extensive area.  A 30 percent evaluation requires 
exudation or constant itching, extensive lesions, or marked 
disfigurement.

Under Code 7803, a 10 percent evaluation is assigned for a 
superficial scar which is poorly nourished with repeated 
ulceration.  Under Code 7804, a 10 percent evaluation is 
assigned for superficial scars which are tender and painful 
on objective demonstration.  Code 7805 provides that other 
scars are rated on limitation of function of the part 
affected.

On the basis of these findings, the Board concludes that the 
veteran does not meet the criteria for a rating in excess of 
10 percent under the applicable rating regulations for his 
diagnosed ganglion cyst of the left 1st toe tendon.  

Specifically, the Board has initially considered the medical 
findings dated between 1997 and 1999 that reflect that the 
veteran has not been treated for symptoms associated with his 
service-connected left foot growth, as well as the medical 
findings provided as part of the above-discussed VA 
examination conducted in 1999.  The examination findings 
reported reflect that the veteran complained of tenderness 
over the surface of his left foot in the area of the tendon 
to his right great toe.  

During the August 1999 VA examination, the examiner supplied 
a diagnosis of ganglion cyst of the left 1st toe tendon, and 
X-rays were reported to indicate a mild irregularity of the 
left distal medial malleolus.  This finding, coupled with the 
veteran's documented complaints of tenderness, indicates that 
the left foot ganglion cyst appears to be closely analogous 
to the discomfort occasioned by a tender and painful scar.  
Therefore the Board finds that a rating of no more than 10 
percent is warranted under 38 C.F.R. §§ 4.20 and 4.118, Code 
7804.  See also 38 C.F.R. § 4.20.  This is the maximum 
schedular rating assignable for scars, notwithstanding scars 
which limit function of the body part that they affect.  38 
C.F.R. § 4.118, Code 7805.  In this case, there is no 
objective evidence of record of functional impairment due to 
the veteran's ganglion cyst, nor is there any evidence which 
would support a rating in excess of 10 percent 7806, or 7819.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the Board finds no 
basis which supports a rating higher than 10 percent for the 
veteran's left foot growth disorder.  The evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3.

The Board further observes that while the rating action 
appealed from was the initial grant of service connection for 
the veteran's left foot growth, the Board finds that the 10 
percent disability evaluation currently assigned, based upon 
the evidence of record, is the highest rating assignable 
during the entire appeal period of the veteran's current 
claim.  Fenderson, supra.  

The Board finds the preponderance of the evidence is against 
the veteran's claim.  Gilbert, supra.


Bilateral Hearing Loss

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999, during the appeal 
period of the veteran's current claim.  64 Fed. Reg. 25202-
25210 (1999).  The Board parenthetically notes that the 
amended regulations did not result in any substantive changes 
pertinent here.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder, as applied to the facts 
in this case, are identical.  See 64 Fed. Reg. 25202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of puretone audiometry results and the results 
of a controlled speech discrimination test, and indicating 
that there was no proposed change in this method of 
evaluation).  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Under the amended Rating Schedule, evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Diagnostic Codes 6100-6110 (2001).  

In the instant case, the record shows that entitlement to 
service connection for bilateral hearing loss was granted by 
the RO in April 1998, and a noncompensable disability 
evaluation level was assigned following review of, in 
pertinent part, the veteran's service medical records and a 
September 1997 VA audio examination report.  The 
noncompensable evaluation assigned by the RO in April 1998 
has remained in effect since that rating action.  

A September 1997 VA audio examination report shows that right 
ear mild sensorineural hearing loss and left ear mild to 
moderately-severe sensorineural hearing loss was diagnosed.  

An August 1999 VA audio examination shows that the veteran 
had most recently been evaluated in the same VA audio clinic 
where the examination was conducted in November 1998, and 
that the testing results were consistent with the September 
1997 VA findings.  Audiological evaluation results from the 
August 1999 examination, which the Board points out is the 
most recent audiological testing of record, indicate that 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) were 40, 30, 15, and 40 
decibels, respectively.  These results translate to an 
average puretone threshold of 31.25 decibels.  Speech 
audiometry testing revealed speech recognition ability of 94 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 30, 30, 35, and 55 decibels, respectively.  
These results translate to an average puretone threshold of 
37.5 decibels.  Speech audiometry testing revealed speech 
recognition ability of 92 percent in the left ear.  The 
diagnosis was right ear mild sensorineural hearing loss and 
left ear mild to moderate sensorineural hearing loss.  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 31.25.  
The percent of discrimination was 94.  By intersecting the 
column in Table VI (38 C.F.R. § 4.85) for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is I.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was 37.5.  The percent of 
discrimination was 92.  The resulting numeric designation for 
the left ear is I.  See also 38 C.F.R. § 4.85, Table VI.

With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation.

The RO has applied the Rating Schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
bilateral hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The Board also points out that the amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).

Neither of these new provisions applies to the veteran's 
situation.  Although one puretone threshold shown on the 
August 1999 VA audiological examination was 55 decibels or 
greater, such findings were not present in all four of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz or 70 
decibels or more at 2,000 Hz in either ear.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the Board finds no 
basis, which supports a higher rating.  The evidence does not 
reflect that the degree of impairment more nearly 
approximates the criteria for the next higher evaluation 
under the recently amended regulations.  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3.  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.

The Board further observes that while the rating action 
appealed from was the initial grant of service connection for 
the veteran's bilateral hearing loss, the Board finds that 
the noncompensable evaluation currently assigned, based upon 
the evidence of record, is the highest rating assignable 
during the entire appeal period of the veteran's current 
claim.  Fenderson, supra.  

The Board finds the preponderance of the evidence is against 
the veteran's claim.  Gilbert, supra.

Hemorrhoids

The record shows that entitlement to service connection for 
hemorrhoids was granted by the RO in April 1998, and a 
noncompensable disability evaluation level was assigned 
following review of, in pertinent part, the veteran's service 
medical records and a September 1997 VA examination report.  
The noncompensable evaluation assigned by the RO in April 
1998 has remained in effect since that rating action.  

A September 1997 VA examination report shows that the veteran 
gave a history of occasional bleeding hemorrhoids, with no 
present symptoms.  Examination revealed no evidence of 
hemorrhoids.  History of hemorrhoids was diagnosed.  

In August 1998 the veteran claimed that the removal of rectal 
warts and hemorrhoids caused tenderness and impeded normal 
bowel movements.  

An August 1999 VA examination report shows that the veteran 
described symptoms associated with his hemorrhoids as 
occasional bleeding and itching, occurring approximately 6 
times a year.  He added that when they bled he would take 
medications such as Anusol or Preparation H.  Examination 
showed no hemorrhoids.  Hemorrhoids in the past, no evidence 
on this examination was diagnosed.  

The rating to be assigned for hemorrhoids is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Rating Schedule.  Hemorrhoids, either external or 
internal, are evaluated under the provisions of Code 7336.  
Under that Code, the noncompensable rating currently in 
effect contemplates mild or moderate hemorrhoids; a 10 
percent rating is warranted for irreducible, large or 
thrombotic hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. Part 4.  

Although the veteran has reported a number of subjective 
complaints, including occasional bleeding and itching, in 
light of the medical evidence discussed, which the Board 
finds more probative in evaluating the severity of the 
veteran's hemorrhoids than his subjective complaints, the 
Board finds that the criteria for a noncompensable evaluation 
most closely reflect the disability picture presented by the 
hemorrhoids.  38 C.F.R. § 4.7, Part 4, Code 7336.  

The medical evidence most pertinent to the current claim for 
an increased rating does not reveal the presence of 
irreducible, large or thrombotic hemorrhoids (either external 
or internal) with excessive redundant tissue, evidencing 
frequent recurrences, or hemorrhoids with persistent bleeding 
and with secondary anemia or fissures.  Moreover, the Board 
finds the August 1999 VA examiner's findings of no 
hemorrhoids at the time of the examination very probative in 
assessing the severity of the disability at issue.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the Board finds no 
basis, which supports a higher rating.  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3.  

The Board further observes that while the rating action 
appealed from was the initial grant of service connection for 
the veteran's hemorrhoids disability, the Board finds that 
the noncompensable evaluation currently assigned, based upon 
the evidence of record, is the highest rating assignable 
during the entire appeal period of the veteran's current 
claim.  Fenderson, supra.  

The Board finds the preponderance of the evidence is against 
the veteran's claim.  Gilbert, supra.

Status Post Rectal Condyloma

The record shows that entitlement to service connection for 
status post rectal condyloma was granted by the RO in April 
1998, and a noncompensable disability evaluation level was 
assigned following review of, in pertinent part, the 
veteran's service medical records and a September 1997 VA 
examination report.  The noncompensable evaluation assigned 
by the RO in April 1998 has remained in effect since that 
rating action.  

A September 1997 VA examination report shows that the veteran 
gave a history of two prior operations for condyloma of the 
rectal canal with no recurrence.  Examination revealed no 
evidence of condyloma.  Scarring was noted over the anal 
orifice at 6 o'clock.  History of hemorrhoids, with condyloma 
repair, "diagnosis confirmed" was diagnosed.  

In August 1998 the veteran claimed that the removal of rectal 
warts and hemorrhoids caused tenderness and impeded normal 
bowel movements.  

An August 1999 VA examination report shows that the veteran 
gave a history of recurrent condyloma of his anal area 
necessitating excision by having them burned in 1996.  The 
veteran claimed to still have some discomfort when wiping 
himself, as well as discomfort after every bowel movement 
related to his prior condyloma surgery.  He also mentioned 
that he had no recurrent serious problem.  Examination of the 
perianal area was reported to be entirely normal with respect 
to condyloma.  Scarring around the anal orifice at 6 o'clock 
was also shown.  Condyloma in the past, status post excision 
with scarring noted on examination was diagnosed.  

The RO has rated the veteran's status post rectal condyloma 
by application of the criteria set forth in VA's Rating 
Schedule under Codes 7805 and 7819.  Under Code 7805, other 
scars are to be rated on limitation of function of part 
affected.  Under Code 7819, which refers to benign skin 
growths, the growths are to be evaluated under the rating 
code for scars.  Also, Code 7803 provides a 10 percent rating 
for superficial, poorly nourished scars with repeated 
ulceration; Code 7804 provides a 10 percent rating for 
superficial scars which are tender and painful on objective 
demonstration; and Code 7805 provides for rating scars based 
upon limitation of motion of the part affected.  

Although the veteran has reported a number of subjective 
complaints, including some discomfort when wiping himself 
following bowel movements and post-bowel movement discomfort, 
in reviewing the medical evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable rating for the veteran's status post rectal 
condyloma as the only manifestations are complaints of some 
discomfort when wiping himself and discomfort following bowel 
movements.  The scarring shown on recent VA examination is 
not noted to have been described as either poorly nourished 
with repeated ulceration or tender and painful on objective 
demonstration as to warrant the assignment of a 10 percent 
rating under Code 7803 or Code 7804, respectively.  Also, as 
limitation of function of the veteran's perianal area has not 
been demonstrated by the medical evidence of record, an 
increased rating under Code 7805 is not for application in 
this case.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the Board finds no 
basis, which supports a higher rating.  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3.  

The Board further observes that while the rating action 
appealed from was the initial grant of service connection for 
the veteran's status post rectal condyloma disability, the 
Board finds that the noncompensable evaluation currently 
assigned, based upon the evidence of record, is the highest 
rating assignable during the entire appeal period of the 
veteran's current claim.  Fenderson, supra.  

The Board finds the preponderance of the evidence is against 
the veteran's claim.  Gilbert, supra.

In reaching its decision with respect to the increased rating 
claims, the Board has considered the possibility of referral 
of the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
However, after review of the record, the Board finds no basis 
for further action on this question as there are no 
circumstances presented that the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  For example, there is no indication that the 
veteran's left or right knee disability, left foot growth, 
hearing loss, hemorrhoids, or status post rectal condyloma, 
in and of themselves, are productive of marked interference 
with employment, have necessitated frequent periods of 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Accordingly, 
the Board will not consider referral for consideration of an 
extra-schedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for right eye growth is denied.

Entitlement to a rating in excess of 10 percent for a right 
knee disorder is denied.  

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.  

Entitlement to a rating in excess of 10 percent for left foot 
growth is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a compensable rating for status post rectal 
condyloma is denied.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

